10.1
SETTLEMENT AGREEMENT AND MUTUAL RELEASE
CONCERNING RECLAMATION DISPUTES
Avista Corporation, NorthWestern Corporation, dba NorthWestern Energy,
PacifiCorp, Portland General Electric Company, PPL Montana, LLC and Puget Sound
Energy, Inc (collectively, the “Buyers”), on the one hand, and Western Energy
Company (“Western”), on the other hand, enter into this Settlement Agreement and
Mutual Release Concerning Reclamation Disputes (“Settlement Agreement”)
effective March 30, 2010. The Buyers and Western are referred to individually as
“Party” and collectively as the “Parties.”
Recitals
Western is the seller and the Buyers are purchasers of coal pursuant to the
Amended and Restated Coal Supply Agreement (the “ARCSA”) dated August 24, 1998.
Disputes have arisen between the Parties concerning reclamation and associated
costs in Area C of the Rosebud Mine including (i) a dispute concerning what
constitutes a “mining pit” and/or a “final pit” as those terms are used in
section 15 of the ARCSA, (ii) a related dispute concerning charges by Western to
the Buyers for reclamation costs previously incurred in Area C North of the
Rosebud Mine and associated areas of Area C Central and (iii) a related dispute
concerning where final reclamation, as that term is used in section 15 of the
ARCSA, will occur in the remaining mining areas of Area C of the Rosebud Mine.
The term “final reclamation” as used in this Settlement Agreement refers to that
term as used in all subparagraphs of section 15 of the ARCSA. The Parties have
resolved these disputes on the terms stated in this Settlement Agreement.
Terms and Conditions
1. Payment. Western shall pay to the Buyers as a group $6,500,000 in two
installments. The first installment of $4,664,000 shall be paid no later than 14
calendar days after execution of this Settlement Agreement and shall be made by
wire transfer to the accounts and in the shares set forth in Exhibit 1. The
second installment of $1,836,000 shall be paid by September 15, 2011 and shall
be made by wire transfer to the accounts and in the shares set forth in
Exhibit 1. This $6,500,000 payment is made to resolve all disputes between the
Parties concerning responsibility for reclamation costs incurred in or
concerning Area C North of the Rosebud Mine and associated areas of Area C
Central. This payment is a refund of payments for reclamation work that the
Parties agree is to be treated as final reclamation work under section 15 of the
ARCSA.
It is understood that an overpayment occurred during the calendar year 2007 and
that Western will seek a refund of the royalties and production taxes paid on
this overpayment, provided, however, that neither of Western’s installments
under this Settlement Agreement shall be contingent on its receipt of any such
refund.
2. Mutual Releases. The Parties mutually release each other, as well as their
respective parents, subsidiaries, affiliates, successors and assigns and the
managers, officers, directors and employees of all such entities, from any and
all claims for costs associated with reclamation costs performed prior to the
date of this Settlement Agreement in Area C North of the Rosebud Mine and
associated areas of Area C Central, provided, however, that nothing in this
paragraph is intended to or shall release the Parties of their contractual
obligations under the ARCSA or this Settlement Agreement with respect to
reclamation performed after the date of this Settlement Agreement.

 

 



--------------------------------------------------------------------------------



 



3. Agreements Concerning Reclamation Expenses in Remaining Area C Mining Areas.
To avoid future disputes concerning the responsibility of the Parties for
reclamation costs under the ARCSA in and associated with the remaining mining
areas in Area C (Areas C West, C Central, C East and C South) of the Rosebud
Mine, the Parties agree as follows:
A. Identification of Final Pits Under Life of Mine Plan and Attached Map.
Attached as Exhibit 2 is a Life of Mine Plan map, on which the Parties have
cross-hatched the agreed location of the final pits (the “Final Pits”) that will
be the subject of final reclamation in the remaining mining areas of Area C as
specified below. The Parties agree that final reclamation costs for purposes of
subsections 15.2 and 15.3 of the ARCSA shall include reclamation costs
associated with closure of the Final Pits shown on Exhibit 2, the cost of
associated final reclamation in the Final Reclamation Zones (as defined in
section 3C, below), as well as final reclamation in other locations as set forth
in section 3D, below.
B. Identification of Final Pits if Mining Cannot Be Completed as Provided on
Exhibit 2. The location and highwall length of the Final Pits shown on Exhibit 2
is approximate because the precise location and highwall length of these Final
Pits may change to reflect ultimate tonnages mined under the ARCSA and geologic
and regulatory conditions as permits are obtained or modified and mining
progresses. Accordingly, the Parties agree that:
i. The location and highwall length of the Final Pits shown on Exhibit 2 may be
modified pursuant to either a written agreement between the Parties or pursuant
to an Annual Operating Plan (“AOP”) that is reviewed and approved or revised in
accordance with the provisions of the ARCSA. Any changes to the locations and
highwall lengths of the Final Pits made pursuant to the foregoing sentence shall
be set forth in a revised agreed-upon Life of Mine map similar to Exhibit 2.
ii. The location of the Final Pits shown in Exhibit 2 may also be modified by
Western without consent of the Buyers as necessary in the normal course of
mining to address changed geologic or regulatory conditions so long as such
changes do not either affect the highwall length of any Final Pit or Final Pits
or otherwise increase the Buyers’ reclamation obligations and Western advises
the Buyers in writing within 30 calendar days of encountering the conditions
requiring the changes.
iii. If, due to changed geologic or regulatory conditions, it is not possible to
conduct mining in accordance with the Life of Mine Plan map in Exhibit 2 without
affecting the highwall length of any Final Pit or Final Pits and the Parties are
unable to resolve the issue in accordance with the procedures set forth in
subparagraph 3B(i), above, then Western shall be permitted to alter the location
and highwall length of the Final Pit or Final Pits as necessary in the normal
course of mining to address such changed geologic or regulatory conditions,
provided that (a) all pits that no longer advance and that have highwalls that
are longer than 500 feet in length shall be Final Pits and (b) Western shall
conduct the mining in a manner that is actually necessary to address the changed
geologic or regulatory conditions and that does not otherwise operate to reduce
Western’s final reclamation obligations (for example, by leaving areas of final
highwall that are less than 500 feet in length in dragline passes before the
dragline pass creating one or more Final Pits (i.e., tag ends)). In addition,
Western shall provide the Buyers with a Life of Mine

 

 



--------------------------------------------------------------------------------



 



Plan map similar to Exhibit 2 showing any changes to the locations and highwall
lengths of the Final Pits made pursuant to this subparagraph before commencing
mining in the area affected by the changes, provided that this obligation shall
be deemed satisfied if Western has already provided such a map showing the
changes at issue during negotiations pursuant to the procedures set forth in
subparagraph 3B(i), above.
iv. Any change in the location of the Final Pits from the location(s) depicted
on Exhibit 2 for any reason shall not modify the Parties’ reclamation
obligations associated with the Final Pits, notwithstanding their new
location(s).
C. Final Reclamation Zone Work. The Final Reclamation Zone is the area including
and around a Final Pit, the spoil side grading to the third spoil peak between
ramps, the spoil side grading to the sixth spoil peak within the lateral extent
of 500 feet on either side of the centerline of a ramp, and the highwalls and
endwalls reduced to slopes as dictated by regulatory requirements to tie to the
postmine topography approved at the time of closure. The Parties understand that
the precise location of a Final Reclamation Zone is potentially subject to
change, if the locations of a Final Pit or Final Pits change pursuant to section
3B, above. Nevertheless, except as provided below, the Parties agree that all
reclamation work within the boundaries of a Final Reclamation Zone shall be
final reclamation, including Final Pit highwall reduction and reclamation, Final
Pit endwall reduction and reclamation, Final Pit and ramp road closure and
reclamation, spoil grading, soil application and related revegetation, and
associated general and administrative and other costs related to such
activities. In addition, except as provided below or unless otherwise agreed to
in writing, the Parties agree that work to move material into a Final
Reclamation Zone from outside a Final Reclamation Zone to achieve the approved
post mine topography shall be considered final reclamation. Work shall not be
considered final reclamation if it is (i) incidental work necessarily associated
with the active removal of coal (as opposed to reclamation) within a Final
Reclamation Zone (such as pushing a service road through an existing spoil
pile), (ii) the movement of materials to a Final Reclamation Zone in a manner
consistent with “good mining practice” as defined in section 1.33 of the ARCSA
as part of ongoing mining operations and pursuant to an Approved AOP or
(iii) work related to soil replacement outside of the Final Reclamation Zone
that constitutes Current Reclamation as that term is used under the ARCSA.
D. Other Final Reclamation Work. Final reclamation also includes reclamation
work related to facilities decommissioning and site removal, including the
decommissioning of haul and access roads, regardless of where or when it occurs.
Final reclamation also includes revegetation, soil removal and/or application
(except as provided in section 3C), final ramp reclamation not otherwise covered
under section 3C, environmental compliance and monitoring activities and other
postmining management, and associated general and administrative and other costs
related to such activities that either (i) relate to an individual Final Pit and
occur at or after the closure of that Final Pit, or (ii) occur at or after the
closure of a mining area within Area C (e.g., Area C East) or Area C as a whole.
E. Definition of “Closure.” For the purposes of section 3D of this Settlement
Agreement, “closure” of a Final Pit shall occur when the last coal has been
uncovered in the Final Pit, and “closure” of a mining area within Area C or Area
C as a whole shall occur when the last coal has been uncovered in the last Final
Pit in that mining area or Area C as a whole, provided, however, that the timing
of uncovering coal shall not be altered to change Western’s final reclamation
obligations, or change the Buyers’ Current Reclamation obligations, under the
ARCSA as clarified by this Settlement Agreement.

 

 



--------------------------------------------------------------------------------



 



4. Impact of Settlement Agreement on the ARCSA. This Settlement Agreement
clarifies the meaning of the terms “mining pit” and “final pit” as those terms
are used in section 15 of the ARCSA and the Parties’ respective related
reclamation obligations. It does not otherwise amend or modify the ARCSA, or the
definition of final reclamation or current reclamation as used in section 15 of
the ARCSA, and nothing in this Settlement Agreement shall be deemed otherwise to
alter the Parties’ contractual obligations, including their obligations with
respect to current or final reclamation, under the ARCSA.
5. Applicable Law. This Settlement Agreement shall be interpreted under the laws
of the state of New York as provided for in the ARCSA.
6. Entire Agreement. This Settlement Agreement represents and is the entire
agreement of the Parties, and it may be modified only by a written agreement of
all Parties.
7. Counterparts. This Settlement Agreement may be executed in counterparts.

                  SO AGREED:

            WESTERN ENERGY COMPANY       NORTHWESTERN CORPORATION, DBA
NORTHWESTERN ENERGY
 
               
By:
  /s/ Philip Kent Salitros       By:   /s/ David Gates
 
               
Its:
  President and GM       Its:   VP, Wholesale Operations
 
                AVISTA CORPORATION       PACIFICORP
 
               
By:
  /s/ Richard L. Storro       By:   /s/ Cindy Crane
 
               
Its:
  VP of Energy Resources       Its:   Vice President
 
                PUGET SOUND ENERGY, INC       PPL MONTANA, LLC BY AND THROUGH
ITS AGENT: PPL ENERGYPLUS, LLC
 
               
By:
  /s/ Paul M. Wiegand       By:   /s/ Robert Gabbard
 
               
Its:
  Senior Vice President, Power Generation       Its:   President-PPL EnergyPlus,
LLC
 
                PORTLAND GENERAL ELECTRIC COMPANY            
 
               
By:
  /s/ James F. Lobdell            
 
               
Its:
  Vice President            

 

 